               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                 :   CRIMINAL NO. 1:19-CR-53
                                         :
            v.                           :   (Chief Judge Conner)
                                         :
GTBK MARKETING,                          :
                                         :
                   Defendant             :

                                     ORDER

      AND NOW, this 17th day of July, 2019, upon consideration of the deferred

prosecution agreement (“DPA”), (Doc. 3), between the United States and GTBK

Marketing (“GTBK”), and in light of the new information received by the court, and

in accordance with the accompanying memorandum, it is hereby ORDERED that:

      1.    The deferred prosecution agreement (Doc. 3) is REJECTED
            insofar as this court’s approval is required under 18 U.S.C.
            § 3161(h)(2).

      2.    The parties’ request to toll the Speedy Trial Act clock under
            Section 3161(h)(2) is DENIED.

      3.    Initial appearance and arraignment on the information (Doc. 1)
            will be scheduled by further order.


                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
